Citation Nr: 0529686	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  04-16 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether the veteran has perfected an appeal of a March 
2003 denial of entitlement to service connection for 
residuals of a back injury.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from November 1942 
to November 1945.

This appeal arises from a March and August 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, that in pertinent part 
denied a claim of entitlement to service connection for PTSD.  
This appeal also arises from a May 2004 RO rating decision 
that determined that the veteran had not timely perfected an 
appeal for service connection for residuals of a back injury.  
The veteran has appealed the issues to the Board of Veterans' 
Appeals (Board) for appellate review.

In September 2005, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

A request to advance the case on the docket was received.  
Pursuant thereto, a motion to advance this appeal on the 
docket was granted by the Board in September 2005.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 (c) 
(2005).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.

2.  The veteran does not have a diagnosis of PTSD based upon 
a verified in-service stressor.

3.  The RO denied entitlement to service connection for 
residuals of a back injury in a rating decision and notified 
the veteran of this in a letter dated in March 2003.

4.  The veteran submitted a timely notice of disagreement 
(NOD) to the March 2003 rating decision.

5.  Under a cover letter dated January 20, 2004, the RO 
issued a statement of the case (SOC); the veteran did not 
submit a substantive appeal or other correspondence 
containing the necessary information within the remaining 
one-year period.

6.  On or prior to March 25, 2004, the veteran did not submit 
additional evidence on the matter or request an extension of 
time to submit a substantive appeal.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304(f) (2005).

2.  The substantive appeal pertaining to service connection 
for residuals of a back injury was not timely.  38 U.S.C.A. 
§§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302(a), (b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
VA has also undertaken to tell claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2005).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claim for 
service connection for PTSD.  The RO provided a rating 
decision, an SOC, and a VCAA notice letter sent in January 
2003.  These documents provided notice of the law and 
governing regulations as well as the reasons for the 
determination made regarding his claim.  The veteran was 
informed that he needed medical evidence of a diagnosis of 
PTSD to substantiate the claim.  See SOC, January 20, 2004, p 
15.  In Short Bear v. Nicholson, No. 03-2145 (U.S. Vet. App. 
Aug. 31, 2005), the Court determined that the only failure to 
provide VCAA notice that is ordinarily prejudicial is a 
failure to tell a claimant what evidence is needed to 
substantiate the claim.

The VCAA letter also informed the veteran of what evidence he 
was responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims file.  All 
identified evidence has been accounted for.  

VA has also provided required assistance in substantiating 
the claim by providing examinations and obtaining all 
evidence adequately identified by the veteran or the record.  
38 U.S.C.A. § 5103A(b)-(d) (West 2002 & Supp. 2005).

Regarding the timeliness of the appeal issue, for the reasons 
stated below, the facts are not disputed and the law clearly 
does not allow untimely appeals.  In VAOPGCPREC 5-2004 (July 
23, 2004) VA's Office of General Counsel held that the VCAA 
does not require either notice or assistance when the claim 
cannot be substantiated under the law or based on the 
application of the law to undisputed facts.  Similarly, the 
Court has held that the VCAA is not applicable to matters in 
which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Moreover, 
the veteran was notified of the time limit for perfecting an 
appeal to the Board by the RO's initial determination.  
Therefore, because the veteran was notified of the evidence 
needed to substantiate this claim, no unfair prejudice will 
result.  Shortbear, supra.  

Service Connection

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection for PTSD is subject to additional 
requirements, however.  

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2005); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, the veteran has not submitted competent medical 
evidence of a diagnosis of PTSD.  Although recent VA 
outpatient treatment reports reflect depression and/or 
depressive symptoms, no PTSD diagnosis has been offered.  
Moreover, a January 2003 VA PTSD compensation and pension 
examiner found that the veteran had no Axis I diagnosis at 
all.  The veteran has not submitted any medical evidence of a 
diagnosis of PTSD.  

The veteran asserted that he has PTSD due to active military 
service, however, he does not have specialized training in a 
health care field and it is not contended otherwise.  Lay 
statements might be competent evidence of symptoms of 
disease, disability, or of an injury; however, when the 
determinative issue involves a question of medical nature, 
such as the diagnosis of a mental disorder, as here, only 
those who have specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Thus, even though he 
testified before the undersigned in September 2005 that he 
first noticed PTSD symptoms about six years earlier, and that 
he has intrusive dreams of combat, the Board cannot consider 
his opinion in this matter to be a diagnosis of PTSD.

Moreover, the veteran also testified that a VA doctor told 
him that he had PTSD about six years earlier.  The RO has 
obtained all available VA outpatient treatment reports, 
including reports dating to February 1997; however none of 
them, including a record that mentions that the veteran had 
undergone mental health screening, reflects a diagnosis of  
PTSD.   

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for service connection for PTSD is 
therefore denied.  

Timeliness of Appeal

38 C.F.R. §§ 19.33 requires that procedures for an 
administrative appeal found at Sections 19.50 through 19.53 
be employed when there is a question within the agency of 
original jurisdiction as to the timeliness of a notice of 
disagreement or substantive appeal.  

38 C.F.R. § 19.33 draws its authority from 38 U.S.C.A. 
§§ 7105 and 7106 with Section 7106 specifically addressing 
administrative appeals as follows:

Application for review on appeal may be made 
within the one-year period prescribed in section 
7105 of this title by such officials of the 
Department as may be designated by the Secretary.  
An application entered under this paragraph shall 
not operate to deprive the claimant of the right 
of review on appeal as provided in this chapter.

38 C.F.R. §§ 19.50 through 19.53 contain time limits for AOJ 
(Agency of Original Jurisdiction) filing of administrative 
appeals, notification procedures, and a prohibition from 
changing any pay status prior to a Board decision on the 
matter.  It appears that the RO has complied with these 
procedures where appropriate.  The veteran was notified in a 
letter dated May 3, 2004, that a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) was received on April 22, 2004, 
and he was notified that he had but one year from the date of 
issue of the rating decision (March 25, 2003) or 60 days from 
the date of issue of an SOC (January 20, 2004), whichever is 
later, to file a formal appeal.

Pursuant to 38 C.F.R. § 19.34, a determination of timely 
filing is an appealable issue for which a claimant may submit 
an NOD and be supplied an SOC.  The RO issued a formal 
decision on timeliness of the appeal in May 2004.  The 
veteran submitted a NOD in May 2004.  The RO issued an SOC in 
January 2005.  In March 2005, the veteran perfected the 
appeal.

The claims file clearly reflects that the RO notified the 
veteran on March 25, 2003, that service connection for 
residuals of a back injury were denied.  The veteran 
submitted a timely NOD and the RO issued an SOC on January 
20, 2004.  Thus, the veteran had until March 25, 2004, to 
file a VA Form 9, or other correspondence containing the 
necessary information.  See 38 C.F.R. §§ 20.202, 20.302(b).  
The claims file reflects that no VA Form 9 or other 
correspondence was received from the veteran between January 
20, 2004, and March 25, 2004.

At a hearing before the undersigned in September 2005, the 
veteran testified that he did not realize that the time limit 
for filing a VA Form 9 had expired prior to the date that he 
submitted it.  He offered no other explanation.

In this case, there is no suggestion that the VA Form 9, 
filed on April 22, 2004, was timely.  Thus, it remains 
undisputed that no timely VA Form 9 was filed.  Consequently, 
none of the officials designated at the RO to handle 
administrative appeals instituted such an appeal.  Instead, 
upon notice from the veteran that he disagreed with the 
determination, an SOC was issued and the appeal currently 
before the Board ensued.  See 38 C.F.R. § 19.34.

Given the evidence of record, the Board finds that the RO 
complied with all appropriate regulations in its processing 
of this appeal.  Specifically, because there was no dispute 
within the RO as to the May 2004 determination that the 
veteran did not file a timely substantive appeal, there was 
no requirement for an administrative appeal to resolve any 
difference of opinion or question of fact pertaining to a 
claim for benefits, pursuant to 38 C.F.R. Section 19.50.  As 
pointed out above, 38 U.S.C.A. Section 7106 uses the word 
"may" when authorizing VA to seek administrative appeal; 
there is no requirement that each and every time an RO 
determines that a substantive appeal was not timely filed 
that an administrative appeal must be initiated.  In fact, 
just the opposite is shown by 38 C.F.R. § 19.34, which 
clearly states that a determination of timely filing of a 
substantive appeal is an appealable issue by a claimant or 
his representative. 

Accordingly, this appeal was properly processed by the RO in 
its treatment of the veteran's dispute of the May 2004 
determination. 

The cover letter for the SOC dated January 20, 2004, states 
that an appeal must be filed within 60 days from the date of 
the letter or within the remainder, if any, of the one-year 
period from the date of the letter notifying the veteran of 
the action appealed.  Following that instruction, in bold 
letters the RO indicated that, "[i]f we do not hear from you 
within this period, we will close your case."  The cover 
letter also notes that should more time be needed to file the 
appeal, a request must be made before the time limit for 
filing the appeal expires.

On April 22, 2004, the veteran submitted a VA Form 9, Appeal 
to Board of Veterans' Appeals.  He made no comment as to any 
undue hardship in getting his appeal filed.  Prior to that 
time, he made no request for a waiver of timely filing based 
on good cause. 

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202.  As a general rule, a substantive appeal 
must be filed within sixty days from the date that the AOJ 
mails the SOC to the appellant or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later, to perfect an appeal of any issue adjudicated by the 
RO.  See 38 U.S.C.A. § 7105(a), (b)(1); 38 C.F.R. § 20.302.  
If an appeal is not perfected within the time specified by 
the regulation, the RO's determination becomes final.  See 38 
U.S.C.A. § 7105(c).  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by VA.  See 38 U.S.C.A. 
§ 5108.

An extension of the sixty day period for filing a substantive 
appeal may be granted for good cause.  A request for such an 
extension must be made in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal.  See 38 C.F.R. § 20.303.  Except in cases where the 
submission of additional evidence requires the issuance of a 
supplemental statement of the case pursuant to 38 C.F.R. 
Section 19.31, the filing of additional evidence after 
receipt of notice of an adverse determination does not extend 
the time limit for initiating or completing an appeal from 
that determination.  38 C.F.R. § 20.304.  The date of 
submission of any written document is determined to be the 
postmark date or, in the absence of a postmark, five days 
prior to the date of receipt of the document by VA.  
38 C.F.R. § 20.305.

The evidence outlined above is not in dispute.  Thus, the 
question presented to the Board is purely legal.  
Specifically, whether the veteran's submissions are deemed to 
be timely within the parameters of the statutes and 
regulations absent any consideration of good cause.  The 
veteran's arguments with respect to the fact that he simply 
did not know that the deadline had expired is not sufficient 
for a finding of good cause.

The time limit for filing either a substantive appeal or a 
request for an extension of time in this case was March 25, 
2004, as the veteran was notified of the denial of his claims 
in a letter dated March 25, 2003.  The Board finds that the 
veteran did not timely file a substantive appeal to the March 
2003 rating decision.  The claim must therefore be denied.

ORDER

Service connection for PTSD is denied.

The March 25, 2003, rating decision that denied entitlement 
to service connection for residuals of a back injury was not 
timely appealed, and the appeal as to this issue is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


